DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive.  Applicant has added new dependent claims and slightly modified existing dependent claims 6, 16 & 22, changing the overall scope of the claimed invention.  The Examiner notes that the previous combination of references still reads upon the claimed invention as a whole.
On pages 5-6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues against the previous prior art rejection of independent Claims 1, 12 & 18, first summarizing the previous prior art rejection and its combinations based on obviousness.  Applicant notes that the Examiner takes the position that the HF/HC (hemofilter/hemoconcentrator) of primary reference Humes, (US 2009/0060890), also encompasses a capillary dialyzer according to the definition 
Here, Applicant traverses the combination and rejection, first pointing to “use of hindsight bias is improper in an obviousness rejection” on pages 6-7.  Applicant summarizes the findings of the court in the KSR decision, asserting that obviousness rejecitons are improper if they fail to provide any meaningful reason for making the proposed modification or combination.  The Examiner notes that no specific comment by Applicant was made regarding the motivation that was provided for combining Thomas with Humes in the previous prior art rejection.  Rather, the Examiner finds Applicant makes an assertion characterizing the whole combination as improper hindsight bias without evaluating the cited passages from Thomas provided in the motivation for incorporating the various claimed/disclosed components on the composite membrane support inside a dialyzer, specifically “i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin”, (See paragraphs [0112], [0117], [0118], [0142] & [0145], Thomas).  The Examiner notes that the motivation states that providing an anticoagulant component such as heparin directly on the membrane/composite support would allow “the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas).  Furthermore, the Examiner has added an additional excerpt from Thomas which states additional benefits from incorporating the heparin onto the composite support of the membrane in the dialyzer, resulting in “the subsequent reduction in the cost of the session In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On pages 8-18, Applicant then argues that there can be “no motivation to combine prior art references when redundant advantages exist”.  Applicant argues that when ‘an advantage provided by one prior art reference is redundant with an advantage already possessed by another prior art reference’ would result in having ‘no reason to combine the features of both devices’.  Applicant presents twelve different examples of decisions supporting this assertion from pages 8-18.  The Examiner notes here that each of these decisions are presented for unique reasons with different technologies and parts for modifying that are not necessarily directly applicable to the specific nature of the present application.  Furthermore, the Examiner notes that Applicant does not point out on these pages what the alleged “redundant advantages” of the combination of Humes and 
On pages 19-20, Applicant argues that there is ‘no motivation to combine Humes with Thomas due to redundant advantages’, now specifically addressing the combination of the references.  Here, Applicant summarizes part of the previous motivation of Thomas to combine with Humes in which it provides “a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”.  Applicant argues that this feature “is already provided for” by primary reference Humes in which its SCID cartridge carries out the removal of pro-inflammatory substances such as cytokines in order to prevent conditions such as sepsis already.  Thus, Applicant concludes that the advantages provided by each are redundant.  The Examiner notes however that Applicant did not cite or note the whole motivation that was previously made.  The Examiner points to the portion of the motivation that also stated that providing such a composite support/membrane as in Thomas would have “an anti-thrombogenic nature allowing the quantity of anticoagulation agents 
On page 20, Applicant states that bodily incorporation is not being argued here.  The Examiner notes that Applicant’s arguments have been addressed on the merits as indicated above.
On page 20, Applicant argues that the previous prior art rejections of Claims 7, 17 & 23 are moot due to their cancellation.  The Examiner has withdrawn these rejections as a result.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excessive water" in Claims 24-26 is a relative term which renders the claim indefinite.  The term "excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what distinguishes “excessive” water from a “normal” or “small” amount of water.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-16, 18-22 & 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humes et al., (“Humes”, US 2009/0060890), in view of Thomas, (US 2009/0206038), as evidenced by (“Ultrafiltration”, National Kidney Foundation, found on Web, July 9, 2021, 3 total pages, <https://www.kidney.org/atoz/content/ultrafiltration>).
Claims 1-6 & 24 are directed to an extracorporeal blood circuit, an apparatus or device type invention group.
Regarding Claims 1-6 & 24, Embodiment 1 of Humes discloses an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), comprising a) a gas exchange device, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083]); and b) a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083]).
Embodiment 1 of Humes does not explicitly disclose in this embodiment that the capillary dialyzer explicitly includes or comprises a plurality of semipermeable hollow fiber membranes, and wherein the dialyzer comprises a blood compartment comprising a lumen of the semipermeable hollow fiber membranes and wherein the blood compartment is connected to the extracorporeal blood circuit.
Embodiment 2 of Humes discloses a capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes, (See paragraph [0070], Humes), and wherein the dialyzer comprises a blood compartment comprising a lumen of the semipermeable hollow fiber membranes and wherein the blood compartment is connected to the extracorporeal blood circuit, (See paragraph [0071], Humes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes, and wherein the blood compartment of the dialyzer comprising the lumen of the semipermeable hollow fiber membranes being is connected to the extracorporeal blood circuit as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes).
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin as in Thomas in order to “provide a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), and “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), resulting in “the subsequent reduction in the cost of the session and undesirable secondary effects due to the anticoagulation agent”, (See paragraph [0349], Thomas).  By doing so, it will help provide “effective treatment of inflammatory conditions, such as…sepsis…anaphylaxis”, (See paragraph [0011], Humes), and “cytokine production”, (See paragraph [0009], Humes), as desired in Humes,
Additional Disclosures Included: Claim 2:  The extracorporeal blood circuit of claim 1, wherein the gas exchange device is a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 3:  The extracorporeal blood circuit of claim 1, wherein the extracorporeal blood circuit is a cardiopulmonary bypass (CPB), (See paragraph [0025], Humes).  Claim 4:  The extracorporeal blood circuit of claim 3, wherein the extracorporeal blood circuit comprises a heart-lung machine (HLM), (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 5:  The extracorporeal blood circuit of claim 1, wherein the extracorporeal blood circuit is configured for extracorporeal membrane oxygenation (ECMO), (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 6: The extracorporeal blood circuit of claim 3, wherein the cardiopulmonary bypass is a veno-arterial bypass or a veno-venous bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes (veno-arterial) ).  Claim 24: The extracorporeal blood circuit of claim 1, wherein the capillary dialyzer is configured for ultrafiltration of excessive water, (UF reservoir collects ultrafiltrate/water from HF/HC 476 via Tube 477, See Figure 4C, See paragraph [0083], Humes; “It is well-known in the art that the HF/HC removes water and solutes from the bloodstream by ultrafiltration”, see page 9, Remarks filed January 28, 2021  by Applicant; and also evidenced by “Ultrafiltration” which states that hemodialysis removes fluid by ultrafiltration using the dialysis membrane in which the water moves from the blood to the dialysate), and for adsorption of inflammatory mediators, (See paragraphs [0053] & [0056], Thomas). 
Claims 12-16 & 25 are directed to a method of treating a subject via an extracorporeal blood circuit, a method type invention group.
Regarding Claims 12-16 & 25, Embodiment 1 of Humes discloses a method of treating a subject via an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), said method comprising a step of administering a diffusion device to the subject, (Hemofilter 476, See Figure 4C, and See paragraph [0083]), in a cardiopulmonary bypass, (See paragraph [0025], Humes).
Embodiment 1 of Humes does not disclose wherein the diffusion device comprises semipermeable membranes comprising i) a copolymer of acrylonitrile and sodium methallyl sulfonate; ii) a polyethyleneimine; and iii) heparin.
Embodiment 2 of Humes discloses that a capillary dialyzer comprises a plurality of semipermeable hollow fiber membranes.
Embodiment 2 of Humes discloses that a capillary dialyzer comprises a plurality of semipermeable hollow fiber membranes, (See paragraph [0070] & [0071], Humes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes). 
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin as in Thomas to “provide a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), and “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), resulting in “the subsequent reduction in the cost of the session and undesirable secondary effects due to the anticoagulation agent”, (See paragraph [0349], Thomas).  By doing so, it will help provide “effective treatment of inflammatory conditions, such as…sepsis…anaphylaxis”, (See paragraph [0011], Humes), and “cytokine production”, (See paragraph [0009], Humes), as desired in Humes,
Additional Disclosures Included: Claim 13:  The method of claim 12, wherein the diffusion device is a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083]).  Claim 14:  The method of claim 12, wherein the cardiopulmonary bypass comprises a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 15:  The method of claim 12, wherein the cardiopulmonary bypass comprises a heart-lung machine, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 16:  The method of claim 12, wherein the cardiopulmonary bypass is a veno-arterial bypass or a veno-venous bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes (veno-arterial) ). Claim 25: The method of claim 12, wherein the diffusion device removes excessive water from the subject via ultrafiltration, (UF reservoir collects ultrafiltrate/water from HF/HC 476 via Tube 477, See Figure 4C, See paragraph [0083], Humes; “It is well-known in the art that the HF/HC removes water and solutes from the bloodstream by ultrafiltration”, see page 9, Remarks filed January 28, 2021  by Applicant; and also evidenced by “Ultrafiltration” which states that hemodialysis removes fluid by ultrafiltration using the dialysis membrane in which the water moves from the blood to the dialysate), and wherein the diffusion device adsorbs inflammatory mediators from blood of the subject, (See paragraphs [0053] & [0056], Thomas).
Claims 18-22 & 26 are directed to a method of treating a subject via an extracorporeal blood circuit, a method type invention group.
Regarding Claims 18-22 & 26, Embodiment 1 of Humes discloses a method of treating a subject via an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), said method comprising a step of administering a filtration device to the subject, Hemofilter 476, See Figure 4C, and See paragraph [0083]), in a cardiopulmonary bypass, (See paragraph [0025], Humes).
Embodiment 1 of Humes does not disclose wherein the filtration device comprises semipermeable membranes comprising i) a copolymer of acrylonitrile and sodium methallyl sulfonate; ii) a polyethyleneimine; and iii) heparin.
Embodiment 2 of Humes discloses that a filtration device comprises a plurality of semipermeable hollow fiber membranes, (See paragraph [0070] & [0071], Humes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the filtration device comprising a plurality of semipermeable hollow fiber membranes as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes). 
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin as in Thomas to “provide a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), and “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), resulting in “the subsequent reduction in the cost of the session and undesirable secondary effects due to the anticoagulation agent”, (See paragraph [0349], Thomas).  By doing so, it will help provide “effective treatment of inflammatory conditions, such as…sepsis…anaphylaxis”, (See paragraph [0011], Humes), and “cytokine production”, (See paragraph [0009], Humes), as desired in Humes,
Additional Disclosures Included: Claim 19:  The method of claim 18, wherein the filtration device is a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083], Humes).  Claim 20:  The method of claim 18, wherein the cardiopulmonary bypass comprises a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 21:  The method of claim 18, wherein the cardiopulmonary bypass comprises a heart-lung machine, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 22:  The method of claim 18, wherein the cardiopulmonary bypass is a veno-arterial bypass or a veno-venous bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes (veno-arterial) ).  Claim 26: The method of claim 18, wherein the filtration device removes excessive water from the subject via ultrafiltration, (UF reservoir collects ultrafiltrate/water from HF/HC 476 via Tube 477, See Figure 4C, See paragraph [0083], Humes; “It is well-known in the art that the HF/HC removes water and solutes from the bloodstream by ultrafiltration”, see page 9, Remarks filed January 28, 2021  by Applicant; and also evidenced by “Ultrafiltration” which states that hemodialysis removes fluid by ultrafiltration using the dialysis membrane in which the water moves from the blood to the dialysate), and wherein the filtration device adsorbs inflammatory mediators from blood of the subject, (See paragraphs [0053] & [0056], Thomas).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779